6
Be
r

=f

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

woe rere rms ag |

Carlos Cid,

ee

i =
i
i

Plaintiff, 18-CV-9284 (AJN) (RWL)

_y— ORDER
J.T. Auto & Body Shop, Inc.,

Defendant.

 

 

ALISON J. NATHAN, District Judge:

The Court hereby amends its order of February 21, 2020 as follows. The Court notes that
in the pre-judgment interest table on page 18 on the Report and Recommendation (“R & R”), the
amount of overtime for 2014 should be $1,262 as opposed to $1,202. The $1,262 number is
consistent with Judge Lehrburger’s calculations on page 9 of the R & R. Likewise, the total
amount for 2014 in the same table should be $1,382 as opposed to $1,322. For the reasons set

forth in its February 21, 2020 order, the Court continues to adopt the R & R in all other respects.

SO ORDERED.

    

Dated: February OA , 2020
New York, New York

ALISON J. NATHAN
United States District Judge

~

no FER 9 4 2020

f

t

qd

y

j
i
?

arate eee 6° CD "ea Om Mm

Damir: me ame nc at a me Nee

(

 
